GIFFEN, J.
As appears from the findings of fact the only question involved is whether, in a proceeding to sell real estate by an administrator to pay debts of decedent, heirs, who are idiots, are parties to the record' when not made parties to the petition but their legal guardian filed an answer in which she as such guardian expressly waived the issuing and service of summons upon her wards — admitted the allegations of the petition to be true and ask that the prayer of the petition be granted? We think they are such parties and bound by the sale made. Ewing v. Hollister. 7 Ohio (pt. 2) 138; Section 6143 Rev. Stat.
Judgment reversed and judgment for plaintiff in error.
Swing and Smith, JJ., concur.